 

 

 

~~
&

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Eastern District of Wisconsin

 

 

 

United States of America )
v. ) c |
Justin Behn ) Case No. | q _ O S M (iv
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 20, 2019 in the county of Washington in the
Eastem District of Wisconsin , the defendant(s) violated:
Code Section Offense Description
18 USC 922(g)(1) Possession of Firearms and/or Ammunition by a Felon

This criminal complaint is based on these facts:

See attached affidavit.

@M Continued on the attached sheet.

0? Or

Complainant's signature

 

Special Agent Richard Connors, ATF

Printed name and title

Sworn to before me and signed in my presence.
pas Aen P39 5.0/9 New _—

V LU )v Ss signature}

City and state: Milwaukee, Wisconsin . Nancy Josepl/ U.S. Magistrate Judge
, Prifited name and title

 

Case 2:19-cr-00155-JPS_ Filed 08/20/19 Page 1of4 Document 1
 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Richard Connors, being first duly sworn, hereby depose and state as follows:
L AGENT BACKGROUND AND EXPERIENCE

1, I am employed as a Special Agent with the United States Department of Justice,
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) assigned to the Milwaukee Field
Office since October of 2015. I have been employed as a full time law enforcement officer for
over three and a half years. I have received training at the Federal Law Enforcement Training
Center in Glynco, GA. I attended the Criminal Investigator Training Program, as well as ATF’s
Special Agent Training Program. I have received training in the investigation of unlawful
possession of firearms, the unlawful transfer of firearms, and the unlawful dealing in firearms
without a dealer’s license. I also work alongside several senior ATF agents who have worked
extensive firearms trafficking investigations in the past. Prior to becoming a Special Agent with the
ATF, I received two bachelor’s degrees from Northern Illinois University in the fields of Sociology
and International Relations. I have received a Master’s degree from Northern Illinois University in
the field of American Government.

2. The facts described in this affidavit come from my personal observations, my
training and experience, information obtained from witnesses, and information obtained from other
agents during the course of their official duties, all of whom I believe to be truthful and reliable.

3. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Case 2:19-cr-00155-JPS Filed 08/20/19 Page 2 of 4 Document 1
 

 

Il. PURPOSE OF AFFIDAVIT |

4, Based on the facts set forth in this affidavit, there is probable cause to believe that,
on or about August 20, 2019, in the State and Eastern District of Wisconsin, Justin Behn committed
a federal felony offense in violation of Title 18, United States Code, Section 922(g)(1) (possession
of firearms and/or ammunition by a felon).

IIL. PROBABLE CAUSE

5. In early July of 2019, Your Affiant received information that Justin BEHN (Ww/M,
DOB: 10/31/1987) was in possession of multiple firearms and ammunition. According to BEHN’s
NCIC criminal history, he is a convicted felon with a “DISQUALIFIED” firearm status.

6. On August 2, 2019, Your Affiant received certified documentation of judgements
of conviction against BEHN for three felony cases in the state of Wisconsin. First, BEHN was
convicted of Second Degree Sexual Assault of a Child in Waukesha County case 2005CF000665
on May 3, 2006. Second, BEHN was convicted of Operating a Vehicle to Flee or Elude an Officer
in Ozaukee County court case 2005CF000208 on June 21, 2006. Third, BEHN was convicted of
Failure to Report to Jail in Ozaukee County case 2007CF000065 on June 5, 2007.

7. On August 12, 2019, the Honorable Judge Nancy Joseph issued a search warrant
for BEHN’s residence, located at 1560 Grand Avenue in Hartford, Wisconsin.

8. On August 20, 2019, at approximately 5:08 a.m., ATF Special Agents executed the
warrant at BEHN’s residence. During the execution of that warrant, ATF Special Agents located
the following firearms and ammunition in an upstairs bedroom:

e A German Sports Gun, model GSG-5, .22 LR rifle, bearing serial number
A321841;
e A Grendel, model P12, .380 caliber pistol bearing serial number 33430 loaded

with five rounds of Winchester .380 ammunition;
2

Case 2:19-cr-00155-JPS Filed 08/20/19 Page 3 0f4 Document 1
 

 

A Fabrique National rifle, caliber unknown, bearing serial number 62610;
550 Winchester 12 gauge shotgun rounds;

One Winchester .243 round;

Three additional Wincehster .380 rounds; and

Thirty-five Winchester .45 auto rounds.

_ This bedroom also contained clothing that has been identified as belonging to BEHN.

9. In the master bedroom on the second floor, ATF Special Agents located a Fabrique
Nationale (FN), model Five-seven, 5.7mm pistol, bearing serial number 386117683 containing 20
rounds of FN 5.7x28 ammunition. The first agents to enter the home saw BEHN exiting this
bedroom with his hands up as they entered. This bedroom also contained three iPhones, two of
which BEHN was able to unlock with a passcode, and one of which he was able to unlock using
facial recognition technology.

10. In an office in the basement of the home, ATF Special Agents found one
Winchester .45 auto round of ammunition.

11. _—_— All of the above-described firearms and ammunition were reviewed by Acting
Resident Agent in Charge (ARAC) Ryan Arnold, who has completed Interstate Nexus training in
the origins and manufacturing of firearms and ammunition. ARAC Arnold determined that none
of these firearms or ammunition rounds were manufactured in the State of Wisconsin, and
therefore they have all traveled in interstate commerce.

VI. CONCLUSION

-12. Based on the information set out above, Your Affiant respectfully submits that this
affidavit establishes probable cause to believe that Justin Behn has engaged in the possession of
firearms and/or ammunition as a convicted felon, in violation of Title 18, United States Code,

Section 922(g)(1).

Case 2:19-cr-00155-JPS_ Filed 08/20/19 Page 4o0f4 Document 1
